Citation Nr: 1312612	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a cervical spine fracture, rated 20 percent disabling until December 5, 2011 and 30 percent disabling thereafter.  

2.  Entitlement to an increased rating for lumbosacral strain, rated 20 percent disabling until December 5, 2011 and 40 percent disabling thereafter.

3.  Entitlement to a rating in excess of 20 percent for postoperative dislocation of the right shoulder until December 5, 2011 and 40 percent disabling thereafter.

4.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to a compensable rating for left ear hearing loss.

6.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to lumbrosacral strain.

7.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to lumbosacral strain.

8.  Entitlement to service connection for a stomach disorder, including as secondary to cervical and lumbosacral spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded for additional development in October 2011, and has now been returned to the Board.  The case came to the Board from the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was not shown to be characterized by forward flexion of 15 degrees or less or ankylosis prior to December 5, 2011, and was not characterized by unfavorable ankylosis thereafter.

2.  The Veteran's lumbar spine disorder was not shown to be characterized by forward flexion of 30 degrees or favorable ankylosis prior to December 5, 2011 and was not characterized by unfavorable ankylosis of the entire thoracolumbar spine thereafter.

3.  The Veteran's right shoulder disorder was not characterized by limitation of motion to 25 degrees from the side prior to December 5, 2011, and did not present an exceptional disability picture rendering the schedular rating inadequate thereafter.

4.   The Veteran's TMJ was not shown to limit his inter incisal range of 21-30 mm or less.

5.  The Veteran's left ear hearing loss is not shown to be manifested by worse than a level I impairment of auditory acuity.

6.  A bilateral knee disorder was not shown to be related to service or to a service connected disability.

7.  A bilateral hip disorder was not shown to be related to service or to a service connected disability.

8.  A stomach disorder was not shown to be related to service or to a service connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's residuals of cervical spine fracture, rated 20 percent disabling until December 5, 2011 and 30 percent thereafter, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2012).

2.  The criteria for an increased rating for the Veteran's lumbosacral strain, rated 20 percent disabling until December 5, 2011 and 40 percent disabling thereafter, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for an increased rating for the Veteran's postoperative dislocation of the right shoulder, rated 20 percent disabling prior to December 5, 2011 and 40 percent disabling thereafter, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2012).

4.  The criteria for an increased rating for the Veteran's TMJ disorder, rated 10 percent disabling, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2012).

5.  The criteria for a compensable rating for hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 6100 (2012).

6.  A bilateral knee disorder was not incurred in, or aggravated by, service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

7.  A bilateral hip disorder was not incurred in, or aggravated by, service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

8.  A stomach disorder was not incurred in, or aggravated by, service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters in April 2004 and August 2004, prior to the appealed from rating decision, that explained the respective duties of VA and the claimant with respect to obtaining evidence in support of the claim.  It also explained what the evidence needed to show in order to receive an increased rating in general as well as what the evidence needed to show in order to receive service connection for a claimed disability.  A September 2005 statement of the case (SOC) explained how the Veteran's particular service connected disabilities were rated.  The Veteran's claims were most recently readjudicated in December 2012.  Although the Veteran was not informed of how VA determines effective dates or ratings for the conditions which were not yet service connected, his service connection claims are denied so no rating of effective date will be assigned.  Therefore, this error is harmless.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record VA treatment records, private treatment records and a transcript of the Veteran's testimony at the March 2011 hearing.  

This case was remanded by the Board in October 2011.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, the Veteran's VA treatment records were obtained in accordance with the remand; there was no indication any other records existed to be obtained.  The Veteran was also afforded examinations for the conditions identified in the remand.  The Board notes that the October 2011 remand specifically instructed that the Veteran be scheduled for a gastroscopy.  However, the VA examiner in December 2011 noted that the Veteran no longer was taking NSAIDs and his symptoms were not typical of NSAID induced gastritis.  A previous examiner had indicated that if NSAID induced gastritis was present, it was usually temporary and resolved when the medication was stopped.  Since the Veteran was no longer using the NSAIDs and the examiner was able to offer a fully reasoned opinion without a gastroscopy, the Board finds that a gastroscopy was actually unnecessary in order to decide the claim and an additional remand to obtain same would further delay the Veteran's claim without any benefit to him insofar as any irritation from the medication was gone with its discontinuance.  While initially a gastroscopy was thought necessary by a medical professional in order to evaluate the Veteran's stomach lining, at the later examination there was no indication for a gastroscopy because the Veteran's condition had resolved.  For these reasons, the Board finds that VA substantially complied with the October 2011 remand, notwithstanding the failure to provide a gastroscopy.  

The Board also finds that VA satisfied its obligations pursuant to the VCAA in this case, and that any notice errors were non-prejudicial and harmless to the Veteran.  

 Increased Rating

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Spine

Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine that is greater than 30 degrees but is not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or a combined range of motion of the cervical spine that is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or a combined range of motion of the cervical spine that is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine that is 15 degrees or less or where there is ankylosis of the entire cervical spine.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Assignment of a disability rating should take into account a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40 (noting that disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance and indicating that a part which becomes painful on use must be regarded as seriously disabled); Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' may constitute functional loss); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991) (noting that "functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded").

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

      1.  Cervical Spine
      

The Veteran was afforded a VA examination in October 2004.  At that time he reported that his neck was always sore.  At times, the pain got worse and his symptoms were worse in cold weather.  He reported stiffness and weakness of the neck. He described his neck pain as being over the entire posterior surface of the neck and then complained of increasing sharp pains both on the lateral aspects right and left and deep in the cervical spine in the central portion of the neck.  He claimed that during a flare up he cannot do anything.  He had difficulty driving because it is painful to rotate his head.  

The Veteran refused a physical examination at that time.

The Veteran was afforded another VA examination in July 2006.  The Veteran did have intervertebral disk syndrome of the cervical spine but had not had any incapacitation after his initial treatment in service.  X-rays of the cervical spine showed focal hypertrophic spurring with no acute bony abnormality.  Range of motion testing was not done at this examination.  

Range of motion testing was done in November 2006.  Range of motion was 0 to 30 degrees of flexion with pain at the endpoint and 0 to 30 degrees of extension with pain at the endpoint, right and left lateral flexion were each 0 to 30 degrees with pain at 30 degrees.  Right and left lateral rotation were 0 to 70 degrees with pain at the endpoints of motion.  There was no additional limitation after repetitive use.  

An October 2009 VA outpatient treatment record reflected flexion of the lumbar spine that was painful at 60 degrees.  Extension was painful at 30 degrees and bilateral lateral bending was painful at 30 degrees.  

At his hearing in March 2011 the Veteran reported that he had pain moving his head to the left and right.  He testified that he had to turn his upper body. He had constant neck pain.  He had pain medication but it was recently stopped due to the Veteran's drug abuse.  

The Veteran was reexamined on December 5, 2011.  At that time, the Veteran reported recurring neck pain of the cervical area shooting down into the shoulders and occasionally it felt like his neck caught during motion.  The Veteran did not report flare ups that impacted the function of the cervical spine.  The Veteran had 40 degrees of forward flexion with pain at 40 degrees, 35 degrees of extension with pain at 35 degrees, 40 degrees of right and left lateral flexion with pain at 40 degrees, and 70 degrees of right and left rotation with pain at 70 degrees.   The Veteran refused to participate in repetitive motion testing because "he was not having a good day."  Deep tendon reflexes and sensory exam were normal.  The Veteran did not have intervertebral disk syndrome of the cervical spine.

The evidence does not show that the Veteran met the criteria for a rating in excess of 20 percent prior to December 5, 2011 and 30 percent thereafter.  The Veteran was not shown to have 15 degrees or less of forward flexion as required for the 30 percent rating prior to December 5, 2011.  The Board also considered the functional effect of pain on the cervical spine; however, in the present case there is no indication that the pain has a functional effect akin to a finding of having 15 degrees or less of flexion.  Rather, the November 2006 VA examination noted that repetitive use did not additionally limit motion.  After December 5, 2011, a higher rating requires unfavorable ankylosis of the entire cervical spine.  There is absolutely no evidence of unfavorable ankylosis in this case; the Veteran could move his neck.  Although the Board carefully considered the evidence of pain and flare-ups, there is simply no evidence that the pain has a functional effect that would be tantamount to a finding of unfavorable ankylosis.  The Veteran's refusal to perform repeat motion of his neck due to pain does not constitute unfavorable ankylosis.  Although the examiners differed as to whether the Veteran had intervertebral disk syndrome, there were no incapacitating episodes in any event.  There are no separately ratable neurological findings.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Symptoms such as pain and limited motion are expressly compensated by the rating schedule, which states that the rating criteria for diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim for a higher rating. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  A higher rating for the Veteran's cervical spine disorder is denied.  

      2.  Lumbosacral Strain

The Veteran was afforded a VA examination in October 2004.  At that time, he reported lower back pain on a daily basis.  He reported an aching pain that is always present and flare-ups comprised of a sharp stabbing pain three or four times per week.  He reported his back pain was all over the lumbar area and associated musculature.  He reported that his back was stiff and weak.  He had a back brace that he used on occasion, but he did not find that it was helpful.  He did not use any assistive devices for ambulation.  The Veteran claimed that he could not do anything during periods of severe pain.  He reported that he had difficulty sitting or standing for long periods of time due to back pain.  He reported he quit being a truck driver due to back pain.  He found driving difficult due to back pain.

The Veteran refused a physical examination at that time. August 2004 x-rays and CT scan of the lumbar spine were normal.

The Veteran was afforded another VA examination in July 2006.  At that time he reported that his back pain was just above the waist.  At times he would get burning pains.  He had a thoracic spine fracture as well, but this is not service connected.  The Veteran reported weekly flare ups when he could not do anything.  There were no precipitating or alleviating factors. The Veteran reported stiffness of the back, weakness, spasm, and pain.  He reported burning radiation from mid back down to the waist.  He used a cane and a brace.  A lumbar x-ray showed mild levoscoliosis at the thoracolumbar junction but was otherwise normal.  Range of motion testing was not done at this examination.  

Range of motion testing was done in November 2006.  At that time the Veteran had 0 to 50 degrees of flexion with pain at the endpoint, 0 to 25 degrees of extension with pain at the endpoint, 0 to 20 degrees of left and right lateral flexion with pain at the endpoints, and 0 to 40 degrees of right and left lateral rotation with pain at the endpoints.  There was no additional limitation after repetitive use.  

At his hearing in March 2011, the Veteran said he had "bulges" around his back and sides.  Different parts of his body would have pain flares or numbness at different times.  He reported constant back pain with shooting flares that varied in duration.  He testified that it was often hard to get out of bed due to multiple pains in different parts of his body.  Every so often he would get doubled over by pain and have to sit for 15 or 20 minutes until he could walk again.  He had never been told to stay in bed by a doctor but he felt at times it was too painful to get up.  

The Veteran was reexamined on December 5, 2011.  He complained of recurrent back pain radiating to the right leg.  Deep tendon reflexes and sensory findings were normal.  He did not have intervertebral disk syndrome of the thoracolumbar spine.  The Veteran refused to perform range of motion testing because he was "having a bad day."

The evidence does not show that the Veteran met the criteria for a rating in excess of 20 percent prior to December 5, 2011 or 40 percent thereafter.  Prior to December 5, 2011 the Veteran was not shown to have forward flexion to 30 degrees or less or favorable ankylosis as is required for a 40 percent rating prior to December 5, 2011.  Unfavorable ankylosis of the entire thoracolumbar spine was not shown at any time.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in functional loss akin to the Veteran keeping his spine fixed in flexion or extension and results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms from nerve root stretching.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's refusal to move his back due to pain is not the equivalent of unfavorable ankylosis.  The Veteran does not have intervertebral disk syndrome of the low back so the alternative rating criteria based on incapacitating episodes do not apply and, in any event, there is no evidence of incapacitating episodes requiring physician prescribed bed rest.  Although the Veteran reported some pain and tingling, there were no objective neurological abnormalities related to the back documented.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 22 Vet. App. 111 at 115.  Symptoms such as pain and limited motion are expressly compensated by the rating schedule, which states that the rating criteria for diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher rating for his back disability.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

B.  Right Shoulder

A shoulder disorder such as the Veteran's is rated on limitation of motion of the arm pursuant to 38 C.F.R. § 4.71a, diagnostic code 5201.  A 20 percent rating applies for limitation of motion of either arm at shoulder level or limitation of motion of the non-dominant arm to midway between side and shoulder level.  A 30 percent rating applies for limitation of motion of the dominant arm to midway between side and shoulder level or limitation of the non- dominant arm to 25 degrees from the side, and a 40 percent rating applies for limitation of motion of the dominant arm to 25 degrees from the side.  40 percent is the highest schedular rating for this disability.

The Veteran was afforded a VA examination in October 2004.  He reported constant right shoulder pain described as aching in the right shoulder.  At times, he experienced sharp shooting pains.  He reported stiffness and weakness of the right shoulder.  It was stiffer in the morning and took about two hours to improve.  He reported that his shoulder did catch sometimes but it did not lock.  He reported that his right shoulder fatigues easily.  He had flare ups of pain at times but was unaware of any precipitating factors.  They could last a few minutes or days.  Occasionally, activity would cause an increase in pain.  He reported that he experienced flare ups of shoulder pain daily.  The Veteran alleged that during a flare up he is unable to do anything.  He reported that when he had been working some work activities caused right shoulder pain.  

The Veteran refused a physical examination at that time.

The Veteran was afforded a VA right shoulder examination in July 2006.  At that time, he reported sharp stabbing pains or deep aching of the shoulder.  He got pain more often year round, when it used to be concentrated in the winter.  There were no incapacitating episodes of arthritis.  The Veteran reported giving way, instability, pain, stiffness, and weakness.  He did not report episodes of dislocation or subluxation or locking.  He reported repeated effusions.  Range of motion of the right shoulder was 0 to 110 degrees of flexion with pain at 100 degrees and no additional limitation on repetitive use, 0 to 120 degrees of abduction, with pain at 75 degrees and no additional limitation on repetitive use, 0 to 75 degrees of external rotation with pain at 60 degrees, limited by pain to 0 to 65 degrees after repetitive use, and 0 to 55 degrees of internal rotation with pain at 40 degrees, limited by pain to 0 to 40 degrees after repetitive use.  

At his hearing in March 2011 the Veteran testified that he had pain and difficulty moving his right shoulder.  He had very limited movement above his head.  Lifting caused increased pain.

The Veteran was reexamined on December 5, 2011.  At that time he reported right shoulder pain which was aggravated by lifting his arm above his head.  He was right handed.  He had difficulty when changing a light bulb.  The Veteran refused to participate in range of motion testing because he was "having a bad day."

The evidence does not show that the Veteran's arm was limited to midway between the side and shoulder level at any time prior to December 5, 2011.  In fact, the Veteran could reach overhead, albeit with pain.  The 40 percent rating assigned effective December 5, 2011, is the highest schedular rating available for this disability.  The evidence does not reflect ankylosis of the scapulohumeral articulation, or fibrous union, nonunion or loss of head of the humerus which would warrant higher ratings under Diagnostic Codes 5200 and 5202.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. at 115 (2008).  Shoulder pain causing limited motion is contemplated by the rating schedule.  There is no evidence that the Veteran even meets the criteria for the currently assigned rating, let alone a higher rating.  
The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

C.  TMJ Dysfunction

TMJ dysfunction is rated according to 38 C.F.R. § 4.150, diagnostic code 9905.  A 10 percent rating applies when the inter-incisal range is 31 to 40 millimeters or the range of lateral excursion is 0 to 4 mm.  A 20 percent rating applies when the inter-incisal range is 21 to 30 mm, a 30 percent rating applies when is it 11 to 20 mm, and a 40 percent rating applies when it is 0 to 10 mm.  

The Veteran was afforded a VA examination in September 2004.  The Veteran reported that he was not currently treated for dental problems and did not use any prosthesis.  He was able to open his mouth to 36mm and had right and left lateral movement of between 10 and 15mm.  The examiner noted that this is a purely subjective measurement based on the Veteran's level of compliance with the procedure and that he would not offer an opinion on the extent of impairment or disability based on this arbitrary and subjective analysis.  The examiner opined that if there was any decrease in functional ability, it is not the result of progressive loss of motion due to the initial trauma to the jaw and can as likely be due to normal aging and degeneration through arthritic changes, loss of posterior occlusion earlier in life, and possibly other contributing factors.  

The Veteran was afforded a VA examination again in July 2006.  At that time, when range of motion was tested, the interincisal measurement was 36mm, right lateral was 14mm, and left lateral was 15mm.  No clicking or popping was noted.  When the examiner had the Veteran open his mouth to do an intraoral exam he opened wide and did not groan until the examiner actually touched the joint.  He appeared to be able to open his mouth to within normal limits except when range of motion was being tested.  He appeared to have full range of motion to live comfortably and the new denture might even help his "TMJ."

At his March 2011 hearing, the Veteran testified that he had difficulty eating because he was not able to open his mouth wide enough. He had been getting pains shooting through his jaw on the left side. 

The Veteran was reexamined in December 2011.  The Veteran was missing teeth and had a denture.  X-rays appeared normal.  There was no way to measure interincisal or lateral excursions due to the patient being edentulous.  The examiner agreed with the last examination, except that the Veteran had lost more teeth since that time.  Muscles of mastication were within normal limits.  There was no popping, clicking, or deviation open opening.  The Veteran had numerous dental visits since 1998 and there was never mention for TMJ dysfunction.  The Veteran reported that he got a sharp pain occasionally and his jaws got tired, but had no other complaints.  There was no pain to palpation.  The Veteran appeared to have full range of motion and could function with a denture and partial.  He saw no evidence of long term TMJ dysfunction resulting or caused by a service connected condition.  

The evidence does not show that the Veteran had inter-incisal range of 30mm or less as would be required for a rating in excess of 10 percent.  Even entirely patient based subjective measures yielded a higher inter -incisal range.  One examiner did not give an opinion and the two others indicated that the Veteran had basically normal jaw function.  The examiners cast some doubt on whether the Veteran even has TMJ dysfunction.  There is no basis for a rating in excess of 10 percent.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. at 115.  There are no exceptional or unusual features of the Veteran's TMJ dysfunction, and the rating criteria adequately contemplates the Veteran's symptom of limitation in opening his jaw. 

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

D.  Hearing Loss, Left Ear

Ratings for hearing impairment are determined using charts at 38 C.F.R. §4.85 which measure pure tone thresholds in decibels and speech discrimination using the Maryland CNC test.  In cases such as this one, where the Veteran is service connected for impairment of hearing in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation of I.  Id at (f).  

VA treatment records from 2004 documented hearing within normal limits in the left ear.  A VA contract audiological evaluation was performed in June 2006.  At that time, his pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
LEFT
25
20
25
25

The average pure tone threshold in decibels was 23.75.  Speech recognition was 96 percent.  This equates to a level I hearing impairment.  

At his March 2011 hearing, the Veteran testified that he had difficulty hearing.  It was hard to distinguish words at times. 

The Veteran was afforded another VA contract examination in December 2011, at which time he reported that his situation of greatest difficulty was muffled conversation.  At that time, his pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
LEFT
20
35
30
40

The average pure tone threshold in decibels was 31.25.  He had 94 percent speech recognition in the left ear.  This equates to a level I hearing impairment.

Both hearing tests showed a level I impairment of hearing in the left ear, which is combined with the level I impairment in the right ear by reason of it being non-service connected, which yields a 0 percent evaluation using Table VII.  If the Veteran is not service connected for his right ear, he would need a level X impairment of hearing in the right ear to achieve a compensable rating for hearing loss.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 22 Vet. App. at 115.  The Veteran's symptom of difficulty hearing is expressly contemplated by the rating schedule.  To the extent these symptoms are not adequately considered by the strict application of the tables for hearing impairment, the symptoms and their functional effects were expressly considered by the examiner and the Board under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, there are no exceptional or unusual factors about the Veteran's hearing loss such as marked interference with employment or frequent hospitalization that render the rating criteria inadequate.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


Service connection

The Veteran contends that he developed knee problems, hip problems, and a stomach disorder due to his service connected disabilities.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
A.  Bilateral knee and hip disorders

The Veteran's service treatment records do not show treatment for a bilateral knee disorder or a bilateral hip disorder and the Veteran does not claim that he had a bilateral knee disorder or a bilateral hip disorder in service.  Rather, he contends that he developed knee and hip disorders as a result of his service connected back and neck injuries.

At an October 2004 examination the Veteran reported that his right knee pain onset "a few years ago" and his left knee pain onset "several years ago."  His right hip pain onset two years ago and his left hip pain had been present for some time.  No etiology opinion was obtained at that time because the Veteran refused a full examination.

He was reexamined in July 2006.  It should be noted that in addition to the Veteran's service connected back injury from a 1983 motor vehicle accident, he has a non-service connected thoracic fracture most likely from a post-service motorcycle accident as noted by the examiner.  At the time of the examination there was decreased range of motion limited solely by pain.  X-rays were normal.  The examiner noted that the Veteran's non-service connected thoracic fracture would have caused a gibbus deformity, meaning a forward angulation of the spine.  This would in turn result in a change in posture.  The body tries to compensate for the weight shift, which is usually done by the spine and less so the hips.  Pain might initially be seen with this compensation because there would be some additional stresses on the muscles due to the new posture.  This would be expected to be temporary, until the muscles get in condition to maintain the new posture.  Pain could also be present later when the aging process results in weakening of the muscles or when the new posture plus years of stress on the joints begins to manifest itself.  In this scenario, the examiner would expect to see degenerative changes in the hip joints from years of maintaining this different posture.  With this Veteran, there were no chronic changes in the hips and the examiner would not even expect to see changes in the knees.  Moreover, the injury that would be most likely responsible, the lower thoracic fracture, did not appear to be connected to the Veteran's service connected neck or back injuries.  

Treatment records do not contain an etiology opinion as to the source of the Veteran's knee and hip problems.

The Veteran's opinion that his knee and hip pain is caused by his back and neck injuries is less probative then that of the VA examiner, who determined that these problems were unrelated to the Veteran's service connected disabilities.  The Veteran lacks the requisite expertise necessary in this particular case to offer a competent opinion on the etiology of knee or hip pain as related to another disability such as back or neck pain as such an opinion requires knowledge as to the disabilities involving the knees and hips and interpretation of clinical testing and pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  No objective abnormalities of the knees or hips were found by the examiner except limitation of motion due to pain.  Degenerative changes in the hips were not present as would be expected if there was an altered posture.  Additionally, even so, the altered posture would most likely have been caused by the non-service connected thoracic fracture as opposed to the service connected back and neck injuries.  For these reasons, the Board finds that the Veteran's knee and hip problems are not due to his service connected back or neck injuries.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

B.  Stomach disorder 

The Veteran contends that he developed a stomach disorder as the result of the use of non-steroidal anti-inflammatory medications (NSAIDS) which he took to help his pain from various service connected injuries. 

The Veteran's service treatment records do not show a chronic stomach disorder in service, nor does the Veteran claim this was present in service.  
The Veteran's stomach was examined in November 2006.  At that time, the Veteran reported that gradually over several years he noted heartburn after using NSAIDS and other medications.  He claimed that it got worse with time.  

The examiner opined that while NSAIDs could cause gastritis or ulcers, reflux is more of a mechanical problem where the stomach acid refluxes up past the gastroesophogeal sphincter that normally keeps the stomach contents in the stomach.  Gastritis or ulceration due to NSAID use is normally a temporary condition that resolves when the offending medication is discontinued.  However, without a gastroscopy to visualize the lining of the stomach, there was no way to determine whether gastritis was present.  The Veteran had been scheduled for a gastroscopy but he did not attend that examination.

A new examination with opinion was obtained in December 2011.  At that time, the examiner opined that the Veteran's stomach problems were less likely than not due to his service connected disabilities.  The examiner noted that even though there was a history of gastric irritation from the past use of NSAIDS, the Veteran was no longer using NSAIDS.  He stopped using them because they were not helping his pain, not due to stomach symptoms.  The symptoms that the Veteran described were not typical of NSAID induced gastritis.  The Veteran had a normal hemoglobin and hematocrit.  

The evidence does not show that the Veteran has a stomach disorder that is related to his service connected disabilities.  While in the past he had some stomach discomfort due to NSAID use, there was no documented finding of gastritis or ulceration at that time since the Veteran did not undergo a gastroscopy.  At the time of the December 2011 examination, the Veteran had already stopped using NSAIDs and in any event the symptoms that he described were not consistent with NSAID induced gastritis.  

The Veteran's opinion that he has a stomach disorder due to NSAID use is less probative than those of the VA examiners.  The Veteran lacks the requisite medical expertise necessary to associate gastrointestinal symptoms with medication use.  In any event, it was noted by the examiners that stomach problems due to NSAID use are typically temporary and resolve when the NSAID is discontinued.  The Veteran had stopped taking NSAIDS at the time of the December 2011 examination and his symptoms were not consistent with NSAID induced gastritis.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 



ORDER

An increased rating for residuals of a cervical spine fracture, rated 20 percent disabling until December 5, 2011 and 30 percent disabling thereafter, is denied.

An increased rating for lumbosacral strain, rated 20 percent disabling until December 5, 2011 and 40 percent disabling thereafter, is denied.

An increased rating for postoperative dislocation of the right shoulder rated 20 percent disabling until December 5, 2011 and 40 percent disabling thereafter, is denied.

A rating in excess of 10 percent for TMJ dysfunction is denied.

A compensable rating for left ear hearing loss is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a stomach disorder is denied. 



____________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


